Citation Nr: 1112777	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

2.  Entitlement to an effective date earlier than October 19, 2007 for the assignment of a 10 percent rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted an increased rating of 10 percent for pseudofolliculitis barbae, effective October 19, 2007.

The Board notes that although several issues were initially appealed by the Veteran, in a November 2008 statement, the Veteran indicted that he was withdrawing all pending issues from appeal except the earlier effective date and increased rating claim for pseudofolliculitis barbae.  As such, the only issues currently before the Board are those listed on the title page of this decision.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae covers less than 20 percent of his entire body; affects less than 20 percent of exposed areas; and, requires no systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  In February 1997, the RO granted the Veteran's claim for entitlement to service connection for pseudofolliculitis barbae, and assigned a noncompensable rating, effective October 15, 1996.  The Veteran did not appeal the decision and the decision is final.

3.  In a November 2002 rating decision, the RO determined that it was clear and unmistakable error to assign the effective date for service connection prior to the Veteran's service separation date.  Consequently, a new effective date for service connection for pseudofolliculitis barbae was assigned, namely January 15, 1997, the date following the Veteran's service separation date.  The Veteran did not appeal the decision and the decision is final.

4.  On October 19, 2007, the Veteran filed the instant claim for an increased rating for his service-connected pseudofolliculitis barbae.

5.  In a May 2008 rating decision, the RO increased the rating for pseudofolliculitis barbae to 10 percent, effective October 19, 2007.

6.  There was no pending claim for increase prior to October 19, 2007, or evidence that the Veteran's pseudofolliculitis barbae had increased in severity so as to warrant a compensable rating within the one year period prior to October 19, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2010).

2.  The criteria for entitlement to an effective date earlier than October 19, 2007 for the award of a 10 percent disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.155, 4.118 Diagnostic Code 7806 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2007 and March 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the increased rating claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met with respect to this claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  Further, he testified at a Board hearing in December 2010.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Governing Laws and Regulations for Earlier Effective Date Claims

Generally, the effective date of an award of increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable increase occurs more than one year prior to the receipt of the claim, the date of receipt of the claim is the effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits if the report relates to treatment or evaluation of a disability for which service connection has been previously established.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b).

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased Rating

The Veteran's pseudofolliculitis barbae is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, a 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  A 60 percent evaluation is warranted if the dermatitis or eczema covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes that it is permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In order for the Veteran to receive a higher, 30 percent rating, it must be shown that his pseudofolliculitis barbae covers 20 to 40 percent of the entire body, affects 20 to 40 percent of exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

The medical evidence of record shows that in April 2008 the Veteran underwent a VA examination.  The report of that examination notes that the Veteran has not used corticosteroids or other immunosuppressive drugs for his pseudofolliculitis barbae.  His reported symptoms are localized pain and pruritis.  There are no systemic symptoms such as fever or weight loss.  He also does not have malignant neoplasm, urticaria, primary cutaneous vasculitis, erythema multiforme, or chloracne.  He feels that his skin condition and discoloration is embarrassing.  On examination of the face and neck, there were multiple follicular, papular, and hyperpigmented lesions scattered about the beard area.  Additionally, there was hyperpigmentation of the cheeks and beard area of the bilateral face.  The percentage of the exposed body involved was noted to be 16.1 percent and the percentage of the total body involved was noted to be about 2 percent.  The examiner noted that there was some scarring/disfigurement involving the head, face, or neck.  Color photographs were included.

A March 2010 VA examination report notes that the Veteran currently does not shave.  However, when he goes to the barbershop, he will have the barber shave his beard with clippers (such that the hair is not cut below the skin).  He does not receive any other treatment.  He specifically denied the use of systemic or typical corticosteroids, immunosuppressants, and light therapy.  His symptoms include pain and pruitis.  He denied constitutional symptoms, including fever and weight loss.  He also denied malignant skin neoplasms, urticaria, primary cutaneous vasculitis, and erythema multiforme.  Skin examination revealed numerous flesh-colored and hyperpigmented papules along the anterior and lateral aspects of the neck, and about the lower face along the beard line.  The examiner stated that there was no significant disfigurement or scarring on the face or neck.  Approximately 10 percent of the neck and 10 percent of the face were involved at the current time.  The examiner stated that the total percentage of exposed skin involvement was 3.6 percent and the total percentage of the entire body involvement was 0.6 percent.  The examiner reviewed the claims file, to include the service treatment records, and color photographs from the last VA examination.

At the Board hearing in December 2010, the Veteran indicated that in order to prevent his face from breaking out in pseudofolliculitis barbae, he must not ever have a clean shave on his face, which bothers him.  He stated that he does not use any medication to treat his skin.  When the bumps appear, it is painful, nasty, and unpleasant.  It takes about three weeks for it to clear up.  

After review of the medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for this disability.  In this regard, the medical evidence of record shows that the pseudofolliculitis barbae covers only two percent (at most) of the Veteran's entire body, which is nowhere close to the 20 to 40 percent required for a higher 30 percent rating.  Additionally, the disability covers, at most, 16.1 percent of the exposed areas affected.  Again, this is definitely less than the required 20 to 40 percent for a higher rating.  Finally, the Veteran has consistently denied systemic therapy such as corticosteroids or other immunosuppressive drugs whatsoever, and the medical evidence confirms that none are used.  In fact, the Veteran uses no medication for this condition.  Therefore, a higher rating is not warranted under Diagnostic Code 7806.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  In this case, based on the above evidence there is no objective evidence that the Veteran's service-connected pseudofolliculitis barbae has resulted either in frequent hospitalizations or caused marked interference with his employment. The Board further notes that a claim for TDIU was granted by the RO in a May 2008 decision.

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, supra, and the claim for a rating in excess of 10 percent must be denied.  In reaching this determination, the Board has considered the benefit-of-the- doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	II.  Earlier Effective Date

The Veteran claims that he is entitled to an effective date earlier than October 19, 2007 for the assignment of a 10 percent rating for his service-connected pseudofolliculitis barbae.  He specifically contends that the effective date for the 10 percent rating should be the day following service separation, because the disability has been constant since then.  He believes that he was not awarded a 10 percent rating until photographs of the skin disability were taken.  Had photographs been taken earlier in the claims process, he believes a higher 10 percent rating would have been awarded at an earlier time.

By rating decision dated in February 1997, the RO granted service connection for pseudofolliculitis barbae.  A noncompensable rating was assigned, effective October 15, 1996.  The Veteran was notified of this decision by letter dated in February 1997.  The Veteran did not appeal the decision.  Therefore, the decision became final.  38 C.F.R. § 1103.  

Then, in a June 2002 rating decision, the RO proposed to change the effective date for the grant of service connection for pseudofolliculitis barbae to January 15, 1997, the day following the Veteran's discharge from service.  The Veteran received notice of this proposal in a July 2002 letter.  In a November 2002 rating decision, the RO issued a rating decision that determined it was clear and unmistakable error to assign the effective date for service connection prior to the Veteran's discharge date of January 14, 1997.  This decision corrected the error and assigned the effective date of January 15, 1997 (the date following the Veteran's discharge from service) for the grant of service connection for pseudofolliculitis barbae.  The Veteran did not appeal this decision and it is final.  38 C.F.R. § 20.1103.

Thereafter, the Veteran filed a claim for an increased rating for this disability on March 31, 2005.  By rating decision dated in November 2005, the RO denied a compensable rating.  The Veteran received notice of this decision by a letter dated in November 2005.  He did not appeal the decision.  Therefore, it became final.  38 C.F.R. § 20.1103.  

On October 19, 2007, the Veteran filed the instant claim for increase.  However, instead of specifically filing a claim for an increased rating for pseudofolliculitis barbae, he filed a claim for a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The RO interpreted this as an increased rating claim for all service-connected disabilities.  In the May 2008 rating decision on appeal, an increased rating of 10 percent was granted for pseudofolliculitis barbae, which was made effective on October 19, 2007, the date of the receipt of the claim for increase.  

After review of the record, the Board has determined that the date of receipt of the claim for increase, for effective date purposes, is October 19, 2007, the date the claim for an increased rating (TDIU) was received by the RO.  The Veteran contends that the effective date of the 10 percent rating should be the date that service connection was granted for pseudofolliculitis barbae, namely January 15, 1997.

The Board notes that there is no medical evidence pertaining to the pseudofolliculitis barbae in the one year period prior to the October 19, 2007 claim for increase which could be construed as a formal or informal claim for increase.  Therefore, the Board believes that the RO correctly determined that it was factually ascertainable that the increase in disability occurred on October 19, 2007.  There is no evidential basis for concluding that it was factually ascertainable at an earlier time in the one-year period prior to the date of the receipt of the claim that the increase in disability had occurred.  In this regard, there is no medical evidence of treatment for the pseudofolliculitis barbae.  The only medical evidence pertaining to this disability is the VA examination reports.  

The Veteran testified at the December 2010 Board hearing that he believes that the effective date for the 10 percent rating for the service-connected pseudofolliculitis should be from the date that service connection was granted on January 15, 1997, because he feels that he has been suffering consistently since that time.  He does not contend that he filed an earlier claim for increase, nor did he identify any medical evidence in support of his contentions.  Instead, he contends that he did not understand the appeals process at the time service connection was granted.  Had he understood it at that time, he would have filed a claim for an increased rating at that time, or he would have appealed the initial rating.  

Accordingly, on these facts, October 19, 2007, is the earliest possible effective date for the grant of a 10 percent rating for pseudofolliculitis barbae.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  38 U.S.C.A. § 7104(c).  On these facts, no effective date for the grant of a 10 percent rating for this disability earlier than October 19, 2007, is assignable.  The claim must be denied.  


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

An effective date earlier than October 19, 2007 for the assignment of a 10 percent rating for pseudofolliculitis barbae is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


